Exhibit 10.1
REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT, dated as of March 31, 2010 (this
“Agreement”), is entered into by and between DTE ENERGY COMPANY, a Michigan
corporation (the “Company”), and EVERCORE TRUST COMPANY, N.A., solely in its
capacity as duly appointed and acting investment manager (the “Manager”) of a
segregated account held in the DTE Energy Company Affiliates Employee Benefit
Plans Master Trust (the “Trust”) created under the DTE Energy Company Retirement
Plan (the “Plan”).
RECITALS
WHEREAS, The Detroit Edison Company (“Detroit Edison”) has agreed, pursuant to
certain Contribution Agreements entered into by and between Detroit Edison and
the Manager on each of March 26, 2010, March 29, 2010, March 30, 2010, and
March 31, 2010, to contribute an aggregate of [TOTAL SHARES] shares of the
Company’s common stock, no par value (“Common Stock”), to the Trust (the
“Contribution”), to be held in a single segregated account (the “Segregated
Account”) in the Trust (such contributed shares, the “Registrable Shares”);
WHEREAS, pursuant to the Investment Management Agreement, dated the date hereof,
among the Manager, DTE Energy Investment Committee (the “Committee”) and DTE
Energy Corporate Services, LLC (the “Plan Sponsor”) (the “Investment Management
Agreement”), the Manager has been appointed as a “fiduciary” of the Trust, as
defined in Section 3(21) of the Employee Retirement Income Security Act of 1974,
as amended, but only to the extent of the assets in the Segregated Account, with
the authority to act on behalf of the Trust with respect to all assets held in
the Segregated Account;
WHEREAS, the Company has agreed to grant certain registration rights with
respect to the Registrable Shares held in the Segregated Account, on the terms
and subject to the conditions set forth in this Agreement; and
WHEREAS, pursuant to the Investment Management Agreement, the Manager has full
power and authority to execute and deliver this Agreement for the benefit of the
Trust and to take any actions required or permitted to be taken in connection
with this Agreement.
NOW, THEREFORE, in consideration of the premises and mutual promises set forth
herein, the parties hereto hereby agree as follows:
(1) Registration; Compliance with the Securities Act. The Company hereby agrees
that, to the extent not prohibited by any applicable law or applicable
interpretations of the staff of the Securities and Exchange Commission (the
“SEC”), it shall:
(a) prepare and file with the SEC, as soon as reasonably practicable on or after
the date of the Contribution, but in no event more than twenty (20) days after
the Contribution is completed on or about March 31, 2010, a shelf registration
statement on Form S-3 covering the sale of all the Registrable Shares held by
the Trust, except to the extent it has an existing shelf registration statement
covering the Common Stock which may be used for the purposes contemplated herein
(such new or existing registration statement and any successor registration
statement filed under the Securities Act of 1933, as amended (the “Securities
Act”) hereinafter referred to as the “Registration Statement”), to enable the
Manager to direct the Trustee to offer and sell any or all of the Registrable
Shares from time to time in the manner contemplated by the plan of distribution
set forth in the Registration Statement, as amended by any prospectus supplement
or post-effective amendment thereto;

 

 



--------------------------------------------------------------------------------



 



(b) use its commercially reasonable efforts to cause the Registration Statement,
if not effective on the date the Contribution is completed, to become effective
as promptly as reasonably possible after filing and to remain continuously
effective until the earliest of (i) the date on which all Registrable Shares
have been sold, (ii) the date on which all Registrable Shares may be sold by the
Trust to the public in accordance with Rule 144 under the Securities Act or any
successor rule thereto (as such rule may be amended from time to time,
“Rule 144”) and when no conditions of Rule 144 or such successor rule are then
applicable to the Trust (other than the holding period requirement in paragraph
(d) of Rule 144, so long as such holding period requirement is satisfied at such
time of determination) and (iii) the date that is 90 days after the date on
which the number of Registrable Shares held by the Trust is less than one
percent of the shares of Common Stock then outstanding (the period from the date
of effectiveness until such earliest date, the “Registration Period”); provided
that the Company shall not be required to file the Registration Statement or
cause the Registration Statement to become effective during any suspension
period pursuant to Section 2(c) or (d) below;
(c) prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to the Registration Statement and the prospectus
relating thereto filed with the SEC pursuant to Rule 424(b) under the Securities
Act or, if no such filing is required, as included in the Registration Statement
(the “Prospectus”), as may be necessary to keep the Registration Statement
effective at all times until the end of the Registration Period; provided that
the Company shall not be required to file any such amendment or supplement
during any suspension period pursuant to Section 2(c) or (d) below;
(d) furnish the Manager with such reasonable number of copies of the Prospectus,
in conformity with the requirements of the Securities Act, and such other
documents as the Manager may reasonably request, in order to facilitate the
public sale or other disposition of all or any of the Registrable Shares by the
Trust;
(e) use its commercially reasonable efforts to file any documents necessary to
register or qualify the Registrable Shares under the securities or blue sky laws
of such jurisdictions as the Manager shall reasonably designate in writing;
provided that the Company shall not be required to (i) qualify as a foreign
corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject;
(f) use its commercially reasonable efforts to cause the Registrable Shares to
be listed on the New York Stock Exchange (the “NYSE”) as soon as reasonably
practicable after the date the Contribution is completed; and

 

2



--------------------------------------------------------------------------------



 



(g) bear all expenses in connection with the actions contemplated by paragraphs
(a) through (f) of this Section 1 and the registration for sale of the
Registrable Shares pursuant to the Registration Statement, including reasonable
fees and expenses of legal counsel to the Manager incurred in connection with
the registration and sale of the Registrable Shares (such fees and expenses of
legal counsel not to exceed $25,000 in the aggregate without the Company’s prior
written consent, which consent shall not be unreasonably withheld), but
excluding underwriting discounts, brokerage fees, commissions and transfer taxes
incurred by the Manager, the Trust or the Plan, if any.
It shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Section 1 that the Manager shall provide such reasonable
assistance to the Company and furnish, or cause to be furnished, to the Company
in writing such information regarding the Manager, the Registrable Shares to be
sold and the intended method or methods of disposition of the Registrable Shares
as shall be necessary to effect the registration of the Registrable Shares and
as may be required from time to time under the Securities Act and the rules and
regulations thereunder.
(2) Transfer of Registrable Shares after Registration; Suspension.
(a) The Manager agrees that (i) it will not (and it will not direct the Trustee
to) offer to sell or make any sale, assignment, pledge, hypothecation or other
transfer with respect to the Registrable Shares that would constitute a sale
within the meaning of the Securities Act, except pursuant to either the
Registration Statement or Rule 144 under the Securities Act, and (ii) it will
promptly notify the Company of any changes in the information set forth in the
Registration Statement regarding the Manager or the intended plan of
distribution of the Registrable Shares.
(b) The Manager and the Company agree that the Registrable Shares may be sold in
one or more privately-negotiated block trades; provided that no such block trade
may exceed 100,000 shares and that no more than one privately-negotiated block
trade may be made to a single purchaser or affiliates of such purchaser within a
twelve-month period.
(c) In addition to any suspension rights under Section 2(d) below, the Company
may, upon the happening of any event or the existence of any state of facts
that, in the judgment of an executive officer of the Company or the Company’s
legal counsel, renders advisable the suspension of the disposition of
Registrable Shares covered by the Registration Statement or the use of the
Prospectus or any supplement thereto due to pending transactions or other
corporate developments, public filings with the SEC or similar events, suspend
the disposition of Registrable Shares covered by the Registration Statement and
the use of such Prospectus or any supplement thereto for a period of not more
than 90 days upon written notice (a “Suspension Event Notice”) to the Manager
(which Suspension Event Notice will not disclose the content of any material
non-public information and will indicate the dates of the beginning and the end
of the intended suspension, if known), in which case the Manager, upon receipt
of such Suspension Event Notice, shall discontinue (and cause the Trust to
discontinue) disposition of Registrable Shares covered by the Registration
Statement and the use of any applicable Prospectus or any supplement thereto (an
“Event Suspension”) until copies of a supplemented or amended Prospectus are
distributed to the Manager or until the Manager is advised in writing by the
Company that the disposition of Registrable Shares covered by the Registration
Statement or the use of the Prospectus or supplement thereto may be resumed;
provided that such right to suspend the disposition of Registrable Shares
covered by the Registration Statement or the use of the Prospectus or supplement
thereto shall not be exercised by the Company for more than 120 days in any
12-month period. Any Event Suspension and Suspension Event Notice described in
this Section 2(c) shall be held in confidence and not disclosed by the Manager,
except as required by law.

 

3



--------------------------------------------------------------------------------



 



(d) Subject to Section 2(g) below, in the event of: (i) any request by the SEC
or any other federal or state governmental authority for amendments or
supplements to the Registration Statement or related Prospectus or for
additional information; (ii) the issuance by the SEC or any other federal or
state governmental authority of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings for that
purpose, including the receipt by the Company of any notice of objection of the
SEC to the use of the Registration Statement or any post-effective amendment
thereto pursuant to Rule 401(g)(2) under the Securities Act; (iii) the receipt
by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable Shares
for sale in any jurisdiction or the initiation of any proceedings for such
purpose; or (iv) any event or circumstance that necessitates the making of any
changes in the Registration Statement or the Prospectus, or any document
incorporated or deemed to be incorporated therein by reference, so that, in the
case of the Registration Statement, it will not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading, and that, in the
case of the Prospectus, it will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, in each case, during the Registration Period,
then the Company shall deliver a certificate in writing to the Manager (a
“Suspension Notice”) to the effect of the foregoing (which Suspension Notice
will not disclose the content of any material non-public information and will
indicate the dates of the beginning and the end of the intended suspension, if
known) and, upon receipt of such Suspension Notice, the Manager shall refrain
(and cause the Trust to refrain) from selling any Registrable Shares pursuant to
the Registration Statement or using the Prospectus or any supplement thereto (a
“Suspension”) until the Manager has received copies of a supplemented or amended
Prospectus prepared and filed by the Company, or until the Manager is advised in
writing by the Company that the current Prospectus or supplement thereto may be
used. In the event of any Suspension, the Company will use its commercially
reasonable efforts to cause the availability for use of the Registration
Statement and the Prospectus to be resumed as soon as reasonably possible after
delivery of a Suspension Notice to the Manager. Any Suspension and Suspension
Notice described in this Section 2(d) shall be held in confidence and not
disclosed by the Manager, except as required by law.
(e) In order to enforce the covenants of the Manager set forth in Sections 2(c)
and (d) above, the Company may impose stop transfer instructions with respect to
the sale of Registrable Shares by the Trust until the end of the applicable
suspension period.
(f) If so directed by the Company, the Manager shall deliver to the Company all
physical copies of the Prospectus and any supplements thereto in its possession
at the time of receipt by the Manager of any Suspension Event Notice or
Suspension Notice.

 

4



--------------------------------------------------------------------------------



 



(g) The Manager may sell Registrable Shares under the Registration Statement;
provided that (i) neither a Suspension nor an Event Suspension is then in
effect, (ii) the Manager sells in accordance with the plan of distribution in
the Prospectus and (iii) the Manager arranges for delivery of a current
Prospectus (as supplemented) to any transferee receiving such Registrable Shares
in compliance with the prospectus delivery requirements of the Securities Act.
(h) The Manager shall not use any free writing prospectus (as defined in
Rule 405 under the Securities Act) in connection with the sale of the
Registrable Shares without the prior written consent of the Company.
(3) Indemnification. For the purpose of this Section 3, the term “Registration
Statement” shall include any preliminary or final Prospectus, exhibit,
supplement or amendment included in or relating to the Registration Statement
defined in Section 1(a).
(a) Indemnification by the Company. The Company agrees to (i) indemnify and hold
harmless the Manager (including, for purposes of this Section 3, the officers,
directors, employees and agents of the Manager), and each person, if any, who
controls the Manager within the meaning of Section 20 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) or Section 15 of the Securities Act
(the “Manager Indemnitees”), from and against any and all losses, claims,
damages, liabilities or expenses, joint or several (each, a “Loss” and,
collectively, “Losses”), to which any Manager Indemnitee may become subject
under the Securities Act, the Exchange Act or any other federal or state law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company, which consent shall not be unreasonably withheld or delayed), only to
the extent such Losses (or actions in respect thereof as contemplated below)
arise out of or are based upon (A) any failure on the part of the Company to
comply with the covenants and agreements contained in this Agreement or (B) any
untrue statement or alleged untrue statement of any material fact contained in
the Registration Statement, the Prospectus or any amendment or supplement
thereto, or the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of the Prospectus or any supplement thereto, in light of the
circumstances under which they were made) not misleading, and (ii) reimburse
each Manager Indemnitee for any reasonable legal fees and other reasonable
out-of-pocket expenses as such expenses are incurred by such Manager Indemnitee
in connection with investigating, defending, settling, compromising or paying
any such Loss or action; provided that the Company will not be liable in any
such case to the extent that any such Loss arises out of or is based upon (1) an
untrue statement or alleged untrue statement or omission or alleged omission
made in the Registration Statement, the Prospectus or any amendment or
supplement thereto in reliance upon and in conformity with information furnished
in writing to the Company by the Manager, (2) any untrue statement or omission
of a material fact required to make such statement not misleading in the
Prospectus that is corrected in an amended or supplemented Prospectus that was
delivered to the Manager before the pertinent sale or sales by the Manager or
(3) any untrue statement or alleged untrue statement or omission or alleged
omission in the Registration Statement, the Prospectus or any amendment or
supplement thereto, when used or distributed by the Manager during a period in
which an Event Suspension or Suspension is properly in effect under Section 2(c)
or (d). The Manager hereby agrees that if the Manager or any of its controlling
persons is not entitled to indemnification for any Loss pursuant to this Section
3(a) as a result of clause (1), (2) or (3) above, then none of the Manager
Indemnitees shall be entitled to indemnification for such Loss pursuant to the
terms of the indemnification provisions set forth in the Investment Management
Agreement or that certain engagement letter dated February 23, 2010 among the
Plan Sponsor, the Manager and the Committee.

 

5



--------------------------------------------------------------------------------



 



(b) Indemnification by the Manager. To the extent permitted by applicable law,
the Manager will (i) indemnify and hold harmless the Company, Detroit Edison,
the Plan Sponsor, the Committee, each director of the Company, each member of
the Committee, each of the Company’s officers who signed the Registration
Statement and each person, if any, who controls the Company within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act
(the “Company Indemnitees”), from and against any and all Losses to which any
Company Indemnitee may become subject under the Securities Act, the Exchange Act
or any other federal or state law or regulation, or at common law or otherwise
(including in settlement of any litigation, if such settlement is effected with
the written consent of the Manager, which consent shall not be unreasonably
withheld or delayed), only to the extent such Losses (or actions in respect
thereof as contemplated below) arise out of or are based upon (i) any failure on
the part of the Manager to comply with the covenants and agreements contained in
this Agreement with respect to the sale of the Registrable Shares or (ii) any
untrue statement or alleged untrue statement of any material fact contained in
the Registration Statement, the Prospectus or any amendment or supplement
thereto, or the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of the Prospectus or any supplement thereto, in light of the
circumstances under which they were made) not misleading; provided that the
Manager will be liable in any such case only to the extent that any such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Registration Statement, the Prospectus or any amendment or supplement
thereto in reliance upon and in conformity with information furnished in writing
to the Company by or on behalf of the Manager, and (ii) reimburse such Company
Indemnitee for any reasonable legal fees and other reasonable out-of-pocket
expenses as such expenses are incurred by such Company Indemnitee in connection
with investigating, defending, settling, compromising or paying any such Loss or
action. In no event shall the liability of the Manager under this Section 3 be
greater than the aggregate fees received by the Manager pursuant to the
Investment Management Agreement.
(c) Indemnification Procedure. (i) Promptly after receipt by an indemnified
party under this Section 3 of written notice of the threat or commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 3, promptly notify the
indemnifying party in writing of the claim; provided that the omission so to
notify the indemnifying party will not relieve the indemnifying party from any
liability which it may have to any indemnified party under the indemnity
agreement contained in this Section 3 or otherwise, to the extent that the
indemnifying party is not prejudiced as a result of such failure.
(ii) In case any such action is brought against any indemnified party and such
indemnified party notifies an indemnifying party thereof and seeks or intends to
seek indemnity from such indemnifying party, such indemnifying party will be
entitled to participate in, and to the extent that it may determine, jointly
with all other indemnifying parties similarly notified, to assume, the defense
thereof with counsel reasonably

 

6



--------------------------------------------------------------------------------



 



satisfactory to such indemnified party; provided that, if the defendants in any
such action include both such indemnified party and such indemnifying party and
such indemnified party shall have reasonably concluded that there may be a
conflict between its position and the position of such indemnifying party with
respect to the conduct of the defense of any such action or that there may be
legal defenses available to it that are different from or additional to those
available to such indemnifying party, in each case, such indemnified party shall
have the right to select separate counsel to assume such legal defenses and to
otherwise participate in the defense of such action on behalf of such
indemnified party. Upon receipt of notice from such indemnifying party of its
election so to assume the defense of such action and approval by such
indemnified party of such indemnifying party’s counsel, such indemnifying party
will not be liable to such indemnified party under this Section 3 for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense of such action; provided that the reasonable fees and expenses
of counsel of such indemnified party shall be at the expense of such
indemnifying party if (A) such indemnified party shall have employed such
counsel in connection with the assumption of legal defenses in accordance with
the proviso to the preceding sentence (it being understood that such
indemnifying party shall not be liable for the expenses of more than one
separate counsel (in addition to any local counsel) for all indemnified parties
who are parties to such action) or (B) such indemnifying party shall not have
employed counsel reasonably satisfactory to the indemnified party to represent
the indemnified party within a reasonable time after notice of commencement of
the action.
(d) Contribution. (i) If the indemnification provided for in this Section 3 is
held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any Loss referred to herein, then the indemnifying party,
in lieu of indemnifying such indemnified party hereunder, shall contribute to
the amount paid or payable by such indemnified party as a result of such Loss in
such proportion as is appropriate to reflect the relative fault of such
indemnifying party on the one hand and of such indemnified party on the other
hand in connection with the statements or omissions that resulted in such Loss,
as well as any other relevant equitable considerations. The relative fault of
such indemnifying party and of such indemnified party shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by such indemnifying party or by such
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amount paid or payable by a party as a result of the Losses referred to
above shall be deemed to include, subject to the limitations set forth in
Section 3(c) hereof, any legal or other fees or expenses reasonably incurred by
such party in connection with any investigation or proceeding.
(ii) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 3(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 3(d), in no event shall the
Manager be required to contribute any amount in excess of the aggregate fees
received by the Manager pursuant to the Investment Management Agreement. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
or entity who was not guilty of such fraudulent misrepresentation.

 

7



--------------------------------------------------------------------------------



 



(e) Non-Exclusive Remedies. The remedies provided for in this Section 3 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any indemnified person at law or in equity.
(f) Surviving Obligations. The obligations of the Company and the Manager under
this Section 3 shall survive the termination of this Agreement and the
completion of the disposition of the Registrable Shares.
(4) Rule 144 Information. For such period as the Trust or the Plan holds any
Registrable Shares received pursuant to the Contribution, the Company shall use
its reasonable best efforts to file all reports required to be filed by it under
the Exchange Act and the rules and regulations thereunder and shall use its
reasonable best efforts to take such reasonable further action to the extent
required to enable the Manager to sell the Registrable Shares pursuant to Rule
144.
(5) Rights of the Trust. All of the rights and benefits conferred on the Manager
pursuant to this Agreement (other than the right to indemnification provided in
Section 3) are intended to inure to the benefit of the Trust.
(6) Miscellaneous.
(a) Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Michigan, irrespective
of the choice of laws principles of the State of Michigan, as to all matters,
including matters of validity, construction, effect, enforceability, performance
and remedies.
(b) Force Majeure. Neither party will have any liability for damages or delay
due to fire, explosion, lightning, pest damage, power failure or surges, strikes
or labor disputes, water or flood, acts of God, the elements, war, civil
disturbances, acts of civil or military authorities or the public enemy, acts or
omissions of communications or other carriers or any other cause beyond a
party’s reasonable control (other than that which arises from the gross
negligence or willful misconduct of such party), whether or not similar to the
foregoing, that prevent such party from materially performing its obligations
hereunder.
(c) Entire Agreement; Modification; Waivers. This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and shall supersede all previous negotiations, commitments and writings with
respect to the matters discussed herein. This Agreement may not be altered,
modified or amended except by a written instrument signed by both parties. The
failure of any party to require the performance or satisfaction of any term or
obligation of this Agreement, or the waiver by any party of any breach of this
Agreement, shall not prevent subsequent enforcement of such term or obligation
or be deemed a waiver of any subsequent breach.

 

8



--------------------------------------------------------------------------------



 



(d) Severability. The provisions of this Agreement are severable and, in the
event that any provision is deemed illegal or unenforceable, the remaining
provisions shall remain in full force and effect, unless the deletion of any
such illegal or unenforceable provision shall cause this Agreement to become
materially adverse to either party, in which event the parties shall use
commercially reasonable efforts to arrive at an accommodation that best
preserves for the parties the benefits and obligations of the offending
provision.
(e) Notices. Except as otherwise expressly provided, any notice, request, demand
or other communication permitted or required to be given under this Agreement
shall be in writing, shall be sent by one of the following means to the Company
or the Manager at the addresses set forth below (or to such other address as
shall be designated hereunder by notice to the other parties and persons
receiving copies, effective upon actual receipt), and shall be deemed
conclusively to have been given (i) on the first business day following the day
timely deposited with Federal Express (or other equivalent national overnight
courier) or United States Express Mail, with the cost of delivery prepaid or for
the account of the sender, (ii) on the fifth business day following the day duly
sent by certified or registered United States mail, postage prepaid and return
receipt requested, or (iii) when otherwise actually received by the addressee on
a business day (or on the next business day if received after the close of
normal business hours or on any non-business day).
If to the Manager:
Evercore Trust Company, N.A.
55 East 52nd Street
New York, NY 10055
Attention: Norman P. Goldberg, Managing Director
If to the Company:
DTE Energy Company
One Energy Plaza, 852 WCB
Detroit, MI 48226
Attention: Paul B. Cavazos
(f) Title and Headings. Titles and headings to sections herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.
(g) Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
(h) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Company and the Manager and their respective successors and
permitted assigns. None of the rights or obligations under this Agreement shall
be assigned by the Manager without the prior written consent of the Company and
the Trust in their sole discretion. Any purported assignment in violation of the
foregoing sentence shall be null and void.

 

9



--------------------------------------------------------------------------------



 



(i) Termination. Except as set forth in Section (3) hereof (which
indemnification rights and obligations shall survive any expiration or
termination of this Agreement), this Agreement and all rights, restrictions and
obligations of the parties hereunder shall terminate at the end of the
Registration Period.

 

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the Company and the Manager has caused this
Agreement to be duly executed on its behalf by its duly authorized officer as of
the date first written above.

            DTE ENERGY COMPANY
      By:   /s/ Edward Solomon         Name:   Edward Solomon        Title:  
Assistant Treasurer        EVERCORE TRUST COMPANY, N.A.,
As Investment Manager
      By:   /s/ Norman P. Goldberg         Name:   Norman P. Goldberg       
Title:   Managing Director     

 

